Case 2:20-cv-06803-RSWL-RAO Document 18 Filed 08/09/20 Page 1 of 7 Page ID #:210



     1   Robert Tauler (SBN 241964)
         rtauler@taulersmith.com
     2   Tauler Smith, LLP
         626 Wilshire Boulevard, Suite 510
     3   Los Angeles, California 90017
         Tel: (310) 590-3927
     4
         Counsel for Defendant
     5   ENTTECH MEDIA GROUP LLC
     6
     7                      UNITED STATES DISTRICT COURT
     8                    CENTRAL DISTRICT OF CALIFORNIA
     9                                 WESTERN DIVISION
    10
         BACKGRID USA, INC., et al.,          CASE NO. 2:20-cv-06803-RSWL
    11
                         Plaintiffs,          Assigned to Hon. Ronald S.W. Lew
    12                                        Courtroom ___ [TBD]
         vs.
    13                                        REPLY IN SUPPORT OF EX PARTE
         ENTTECH MEDIA GROUP LLC, et          APPLICATION [14] TO SHORTEN
    14   al.,                                 TIME FOR BRIEFING AND
    15                                        HEARING ON MOTION TO
                          Defendants.         DISMISS THE COMPLAINT [11]
    16
                                              [Civil L.R. 7-19]
    17
                                              Hearing Date:       None set
    18                                        Time:               None set
                                              Place:              None set
    19
                                              Hon. RONALD S.W. LEW
    20
    21
    22
    23
    24
    25
    26
    27
    28
                    REPLY IN SUPPORT OF EX PARTE APPLICATION
Case 2:20-cv-06803-RSWL-RAO Document 18 Filed 08/09/20 Page 2 of 7 Page ID #:211



     1         Plaintiffs in their Opposition (Dkt. 16) do not oppose shortening the motion
     2   filing time under Civil L. R. 7-3 to August 4, 2020. Shortening the time for
     3   briefing and hearing the Motion to Dismiss the Complaint (Dkt. 11) is also
     4   warranted, because ENTTech and its employees will be irreparably prejudiced if
     5   the underlying motion is heard according to regular noticed motion procedures,
     6   and because ENTTech is without fault in creating the crisis that requires ex parte
     7   relief. See Mission Power Eng’g Co. v. Continental Cas. Co., 883 F. Supp. 488,
     8   492 (C.D. Cal. 1995). Citing no evidence, Plaintiffs argue that ENTTech itself is
     9   responsible for the “termination” of its Instagram account, and alternatively, that
    10   the “practical effect” of moving the hearing date and promptly granting dismissal
    11   of the Complaint would be “nil.” See Opposition at 4, 5. Citing no law, Plaintiffs
    12   argue that “whether the claims rise to the level of compulsory counterclaims is
    13   judicially estopped” by Judge Klausner’s decision to decline a related-case
    14   transfer, and alternatively, that expediting the motion to dismiss would deny them
    15   “due process.” Ibid. All of these arguments are baseless.
    16                                       *      *     *
    17         Plaintiffs offer zero evidence even suggesting that “EntTech infringed the
    18   Agencies’ copyrights” (as asserted in the Opposition at 4), and no less importantly,
    19   zero evidence that ENTTech had any opportunity to avoid Instagram’s freeze.
    20   This is because Instagram’s freeze was based on Plaintiffs’ DMCA notices merely
    21   alleging infringement – and because, prior to the Instagram account being disabled
    22   on July 8, 2020, ENTTech had “never received notice of any copyright dispute.”
    23   See Florio Decl., ¶ 3 (Dkt. 14-2). Thus, ENTTech is absolutely not at fault in
    24   creating the crisis. Instead, creating the crisis was Plaintiffs’ own objective –
    25   which is evidenced now by their counsel’s efforts to leverage the Instagram freeze
    26   during the recent meet-and-confer process, in seeking to avoid actually proving the
    27   unfounded infringement allegations. See Tauler Decl. (Dkt. 14-1), ¶¶ 5, 9. Without
    28   ever producing any evidence to support those allegations, Plaintiffs’ counsel
                                                 1
    29
                    REPLY IN SUPPORT OF EX PARTE APPLICATION
    30
Case 2:20-cv-06803-RSWL-RAO Document 18 Filed 08/09/20 Page 3 of 7 Page ID #:212



     1   demanded “that EntTech stipulate to infringement,” dismiss the first filed action,
     2   and stipulate to arbitration. See Tauler Decl., Exh. E (Dkt. 14-1 at 16). Then, and
     3   only then, would Plaintiffs “agree to withdraw our request for injunctive relief and
     4   the account can go back up.” Ibid.
     5         Moreover, expediting the motion to dismiss this Second Case without
     6   prejudice (as requested by ENTTech) could not possibly deny anyone due process
     7   – because, there is no conceivable property or liberty interest that Plaintiffs would
     8   lose as a result. The only result would be Instagram lifting the freeze, under
     9   Instagram’s own internal practice that they “will restore or cease disabling access
    10   to the content at issue within 14 business days from now [i.e., 14 business days
    11   after July 15, 2020], unless we receive notice that the reporting party has filed an
    12   action seeking a court order to restrain you ….” See Florio Decl., Exh. A (Dkt. 14-
    13   2 at 5). Plaintiffs do not (and cannot) assert that Instagram’s freeze affords them
    14   any protectible interests, for due process purposes. Critically, there is also nothing
    15   in the DMCA gives Plaintiffs the right to hold a social media account hostage by
    16   ignoring Rule 13(a) – not even by filing an “action” against ENTTech under 17
    17   U.S.C. § 512(g). Instead, at most, § 512(g) merely affords Instagram a limited
    18   immunity from liability, if ENTTech were to sue Instagram for disabling access to
    19   the particular images that are alleged to infringe Plaintiffs’ purported copyrights.1
    20
               1
    21          Section 512(g) provides:
               (g) Replacement of removed or disabled material and limitation
    22         on other liability.
    23               (1) No liability for taking down generally. Subject to paragraph
                     (2), a service provider shall not be liable to any person for any
    24               claim based on the service provider’s good faith disabling of
                     access to, or removal of, material or activity claimed to be
    25               infringing or based on facts or circumstances from which
                     infringing activity is apparent, regardless of whether the
    26               material or activity is ultimately determined to be infringing.
    27               (2) Exception. Paragraph (1) shall not apply … unless the
                     service provider—
    28               …
                                                   2
    29
                    REPLY IN SUPPORT OF EX PARTE APPLICATION
    30
Case 2:20-cv-06803-RSWL-RAO Document 18 Filed 08/09/20 Page 4 of 7 Page ID #:213



     1   Copyright claimants also can (and do) file counterclaims under the DMCA,
     2   notwithstanding the reference in § 512(g)(2)(C)’s liability protections to the filing
     3   of “an action.” But see Opposition at 3 n.1. For instance, in Equals Three, LLC v.
     4   Jukin Media, Inc., 139 F. Supp. 3d 1094 (C.D. Cal. 2015), the plaintiff (like
     5   ENTTech) “sued … for a declaratory judgment and for relief under § 512(f) …
     6   (which prohibits fraudulent use of DMCA takedown notices).” Id. at 1098. In
     7   Equals Three, the defendant readily counterclaimed, asserting that plaintiff
     8   “infringed nineteen of its copyrights.” Ibid.
     9         The Plaintiffs’ claims here in the Second Case are all compulsory
    10   counterclaims in the First Case, under Rule 13(a), and they are all more than
    11   sufficiently related to invoke the first-to-file rule. See Dkt. 11 at 2-3 (explaining
    12   why). In that regard, the § 512(f) claim that ENTTech alleged as Count One in the
    13   First Case against all the same three defendants who improperly sued here in the
    14   Second Case is no different from Equals Three. See RJN, Exh. 1 (Dkt. 14-3).
    15   Furthermore, expediting ENTTech’s motion seeking dismissal on those grounds in
    16   the Second Case could not possibly prejudice Plaintiffs, because Plaintiffs have no
    17   colorable basis to disagree – since, the Opposition explains none – and because
    18   Plaintiffs can still launch all of their planned attacks against ENTTech’s own
    19   complaint while (at the same time) pleading and pursuing counterclaims in the
    20   First Case. See Dkt. 16 at 3 (“EntTech will confront a Rule 12 motion to dismiss,
    21   anti-SLAPP motion, and potentially a Rule 11 motion that could dispose of all of
    22
    23                     (C) replaces the removed material and ceases disabling
    24                     access to it not less than 10, nor more than 14, business
                           days following receipt of the counter notice, unless its
    25                     designated agent first receives notice from the person
                           who submitted the notification under subsection
    26                     (c)(1)(C) that such person has filed an action seeking a
                           court order to restrain the subscriber from engaging in
    27                     infringing activity relating to the material on the service
                           provider’s system or network.
    28   17 U.S.C. § 512(g).
                                                   3
    29
                     REPLY IN SUPPORT OF EX PARTE APPLICATION
    30
Case 2:20-cv-06803-RSWL-RAO Document 18 Filed 08/09/20 Page 5 of 7 Page ID #:214



     1   EntTech’s claims”). Each and every one of those attacks can be made after filing
     2   an answer containing counterclaims in the First Case. See Fed. R. Civ. P. 12(h).
     3         Finally, it seems obvious that no judicial estoppel or any other preclusion
     4   results from Judge Klausner’s decision to decline a related-case transfer. See Dkt.
     5   10. Judicial estoppel would require some inconsistent assertion by ENTTech – but
     6   obviously, ENTTech has never asserted that Plaintiffs’ claims are unrelated. See,
     7   e.g., Hamilton v. State Farm Fire & Cas. Co., 270 F.3d 778, 782 (9th Cir. 2001)
     8   (judicial estoppel “precludes a party from gaining an advantage by asserting one
     9   position, and then later seeking an advantage by taking a clearly inconsistent
    10   position.”). And collateral estoppel (also known as issue preclusion) would require
    11   a final judgment in the First Case, which obviously has not occurred. See
    12   Miesegaes v. Dep’t of State Hosps., 2020 U.S. Dist. LEXIS 140803, *1-2 (C.D.
    13   Cal. Aug. 6, 2020) (“[c]ollateral estoppel does not apply to the Court’s prior
    14   screening order because the screening order is not a final judgment”; citing Eilrich
    15   v. Remas, 839 F.2d 630, 632 (9th Cir. 1988)).
    16                                       *      *     *
    17         Because the Plaintiffs here neglected to file any counterclaims in the First
    18   Case seeking to restrain ENTTech’s alleged infringement within 14 business days
    19   after Instagram’s self-imposed deadline of July 15, 2020, the practical effect of
    20   dismissing the improper Complaint here is the opposite of “nil”; the practical
    21   effect would be to lift the freeze that Instagram imposed, so that ENTTech operate
    22   its business while it defends against Plaintiffs’ claims. This is not actually
    23   disputed, anywhere in the Opposition. Doing so is necessary to prevent irreparable
    24   harm to ENTTech and its employees – which (again) nothing in the Opposition
    25   makes any effort to dispute. Therefore, ex parte relief should be granted.
    26
    27
    28
                                         4
    29
                     REPLY IN SUPPORT OF EX PARTE APPLICATION
    30
Case 2:20-cv-06803-RSWL-RAO Document 18 Filed 08/09/20 Page 6 of 7 Page ID #:215



     1                               Respectfully submitted,
     2   Dated: August 9, 2020       TAULER SMITH, LLP
     3                               By:/s/ Robert Tauler
                                            Robert Tauler
     4
                                     Counsel Defendant
     5                               ENTTECH MEDIA GROUP LLC
     6
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                        5
    29
                    REPLY IN SUPPORT OF EX PARTE APPLICATION
    30
Case 2:20-cv-06803-RSWL-RAO Document 18 Filed 08/09/20 Page 7 of 7 Page ID #:216



     1                           CERTIFICATE OF SERVICE
     2        I hereby certify that on August 9, 2020, copies of the foregoing document
     3   were served by the CM/ECF system to all counsel of record in this action.
     4
     5   Dated: August 9, 2020                 TAULER SMITH, LLP
     6
                                               By: /s/ Robert Tauler
     7                                             Robert Tauler
     8                                         Counsel for Defendant
                                               ENTTECH MEDIA GROUP LLC
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                         6
    29
                     REPLY IN SUPPORT OF EX PARTE APPLICATION
    30
